443 F.2d 382
UNITED STATES of America, Appellee,v.Gustavo ORELLANA, Appellant.
No. 973, Docket 35632.
United States Court of Appeals, Second Circuit.
Argued June 3, 1971.Decided June 3, 1971.

Phylis Skloot Bamberger, New York City (Robert Kasanof, The Legal Aid Society, New York City, of counsel), for appellant.
Daniel J. Dillon, Asst. U.S. Atty.  (Edward R. Neaher, U.S. Atty., for Eastern District of New York, David G. Trager, Asst. U.S. Atty., of counsel), for appellee.
Before CLARK, Associate Justice,1 and SMITH and HAYS, Circuit judges.
PER CURIAM.


1
We affirmed in open court the conviction of appellant in the United States District Court for the Eastern District of New York, Leo F. Rayfiel, Judge.



1
 Sitting by designation